            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 1 of 15




 1   Elijah B. Van Camp (SBN 252289)
     evc@dewittllp.com
 2   DeWitt LLP
     Two East Mifflin Street
 3   Suite 600
     Madison, WI 53703
 4   Telephone: (608) 252-9275
     Facsimile: (608) 252-9243
 5   Attorneys for Defendant Phoji, Inc.

 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
10
11   Slack Technologies, Inc.,                      CASE NO. 3:20-cv-01509-EMC
12
13                         Plaintiff,               PHOJI, INC.’S REPLY IN SUPPORT OF
14                                                  ITS MOTION TO DISMISS
15                   v.
16                                                  The Honorable Edward M. Chen
17   Phoji, Inc.,
18                                                  Hearing Date: August 6, 2020
                                                    Time: 1:30 p.m.
19                         Defendant.               Courtroom 5, 17th Floor
20                                                  450 Golden Gate Avenue
                                                    San Francisco, CA 94102
21
22
23
24
25
26
27
28




     {11590862.4 }
              Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 2 of 15




 1                                                       TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ......................................................................................................... iii

 3   MEMORANDUM OF POINTS AND AUTHORITIES .................................................................2

 4       I.             INTRODUCTION. ........................................................................................................2

 5       II.            SLACK HAS FAILED TO PLEAD FACTS THAT, IF ASSUMED TRUE,

 6       SUPPORT GENERAL PERSONAL JURISDICTION OVER PHOJI.......................................2

 7       III.              SLACK HAS FAILED TO PLEAD FACTS THAT, IF ASSUMED TRUE,

 8       SUPPORT SPECIFIC PERSONAL JURISDICTION OVER PHOJI. .......................................3

 9             A.       Phoji’s Activities In The Forum Do Not Satisfy the Minimum Contacts Required To

10             Confer Personal Jurisdiction. ...................................................................................................3

11             B.       Phoji’s Other Contacts With This District Do Not Relate to Enforcement Or Defense

12             Of The ‘149 Patent And Are Insufficient To Confer Specific Personal Jurisdiction. .............8

13       IV.            JURISDICTIONAL DISCOVERY IS UNWARRANTED BECAUSE SLACK HAS

14       NOT PROVEN IT CAN SUPPLEMENT ITS JURISDICTIONAL ALLEGATIONS

15       THROUGH DISCOVERY. .......................................................................................................10

16       V.          CONCLUSION ...............................................................................................................13

17
18
19
20
21
22
23
24
25
26
27
28


     {11590862.4 }                                                    ii
             Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 3 of 15




 1                                                      TABLE OF AUTHORITIES
 2   Cases
 3   Adobe Sys. Inc. v. Tejas Research, LLC, No. C-14-0868 EMC, 2014 WL 4651654 (N.D. Cal.
 4       Sept. 17, 2014) .............................................................................................................................8
 5   Akro Corp. v. Luker, 45 F.3d 1541 (Fed. Cir. 1995) .......................................................................3
 6   Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012 (Fed. Cir. 2009) ..........................11
 7   Avocent Huntsville Corp. v. Aten Int’l Co., 552 F.3d 1324 (Fed. Cir. 2008) ........................3, 9, 10
 8   Breckenridge Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d 1356 (Fed. Cir. 2006) .............3, 10
 9   Dole Food Co. v. Watts, 303 F.3d 1104 (9th Cir. 2002) .................................................................2
10   Electronics For Imaging, Inc. v. Coyle, 340 F.3d 1344 (Fed. Cir. 2003)........................................6
11   Genetic Veterinary Scis., Inc. v. LABOKLIN GmbH & Co. KG, 933 F.3d 1302 (Fed. Cir. 2019).8,
12       9
13   Goes International, AB v. Dodur Ltd., No. 3:14-cv-05666-LB, 2015 WL 5043296 (N.D. Cal.
14       Aug. 26, 2015) .............................................................................................................................7
15   GTE New Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343 (D.C. Cir. 2000)........................11
16   Inamed Corp. v. Kuzmak, 249 F.3d 1356 (Fed. Cir. 2001) .............................................................6
17   Jack Henry & Associates, Inc. v. Plano Encryption Technologies, LLC, 910 F.3d 1199 (Fed. Cir.
18       2011) ....................................................................................................................................5, 8, 9
19   Petzila, Inc. v. Anser Innovation LLC, 620 F. App’x 941 (Fed. Cir. 2015) ....................................8
20   Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355 (Fed. Cir. 1998) .........5, 9, 10
21   Ross v. Skanska USA Civil W. Rocky Mountain Dist., Inc., No. C-13-5856 EMC, 2014 WL
22       806261 (N.D. Cal. Feb. 27, 2014) .............................................................................................11
23   Silent Drive, Inc. v. Strong Indus., Inc., 326 F.3d 1194 (Fed. Cir. 2003)......................................10
24   Square, Inc. v. Morales, No. C 13-01431 SBA, 2013 WL 6199281 (N.D. Cal. Nov. 27, 2013) ....8
25   Terracom v. Valley Nat’l Bank, 49 F.3d 555 (9th Cir. 1995) ........................................................11
26   Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406 (9th Cir. 1977) .................................11
27   ZTE (USA) Inc. v. AGIS Software Dev. LLC, No. 18-CV-06185-HSG, 2019 WL 4345961 (N.D.
28       Cal. Sept. 12, 2019) .....................................................................................................................9

     {11590862.4 }                                                      iii
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 4 of 15




 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.              INTRODUCTION.

 3                   The Court does not have personal jurisdiction over Defendant Phoji, Inc. (“Phoji”).1
 4   Plaintiff Slack Technologies, Inc. (“Slack”) bears the burden of establishing personal jurisdiction
 5   and it has not met that burden. Dole Food Co. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002).
 6   Slack claims the letters and emails with Phoji were threats of litigation, despite the fact they do
 7   not contain any threats to litigate. To bolster its position, Slack attempts to recharacterize Phoji’s
 8   remote and tenuous commercialization contacts with this District as patent enforcement
 9   activities. None of the facts identified by Slack are sufficient to satisfy the constitutional
10   minimum contacts required to confer personal jurisdiction.
11                   Lacking the necessary facts to support personal jurisdiction, Slack requests permission to
12   conduct extensive jurisdictional discovery. Dkt. 29 at 13–16. Slack does not identify any
13   information showing that such discovery would yield the evidence necessary to support personal
14   jurisdiction. See id. Instead, Slack’s request is based only on speculation. For example, without
15   any citation or support, Slack asserts that “it is plausible that Phoji targeted other companies
16   within California’s technology hubs with similar ‘commercialization’ efforts.” Id. at 15. This
17   Court should deny Slack’s request to conduct a fishing expedition in an attempt to confer
18   personal jurisdiction on Phoji.
19   II.  SLACK HAS FAILED TO PLEAD FACTS THAT, IF ASSUMED TRUE,
     SUPPORT GENERAL PERSONAL JURISDICTION OVER PHOJI.
20
21                   Slack’s response brief does not attempt to establish facts to support general personal

22   jurisdiction. See generally id. Because the burden of establishing jurisdiction rests on Slack, it

23   has conceded the issue.

24
25
26
27
28   1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
     such terms in Phoji’s Motion to Dismiss. Dkt. 21.

     {11590862.4 }                                       2
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 5 of 15




 1   III. SLACK HAS FAILED TO PLEAD FACTS THAT, IF ASSUMED TRUE,
     SUPPORT SPECIFIC PERSONAL JURISDICTION OVER PHOJI.
 2
 3                   Slack also bears the burden of establishing that Phoji “purposefully directed” its activities

 4   at residents of the forum and that Slack’s claim “arises out of or relates to” Phoji’s activities

 5   directed at residents of the forum. Breckenridge Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d

 6   1356, 1362 (Fed. Cir. 2006); Akro Corp. v. Luker, 45 F.3d 1541, 1545 (Fed. Cir. 1995). As with

 7   general jurisdiction, Slack again fails to meet its burden.

 8                   Even taking all of Slack’s allegations as true, Phoji’s purported contacts with California

 9   are insufficient to support specific personal jurisdiction. As such, this motion should be granted.

10                   A.     Phoji’s Activities In The Forum Do Not Satisfy The Minimum Contacts
                            Required To Confer Personal Jurisdiction.
11
                     In a declaratory judgment action, only those activities directed at enforcing patent rights
12
     within the forum may be used to establish specific personal jurisdiction. Avocent Huntsville
13
     Corp. v. Aten Int’l Co., 552 F.3d 1324, 1332 (Fed. Cir. 2008) (“The relevant inquiry for specific
14
     personal jurisdiction purposes then becomes to what extent has the defendant patentee
15
     purposefully directed such enforcement activities at residents of the forum, and the extent to
16
     which the declaratory judgment claim arises out of or relates to those activities.”) (emphasis
17
     added) (internal quotations omitted). Slack ignores this legal requirement and instead focuses
18
     heavily on non-enforcement activities. Other than the communications between Phoji and Slack,
19
     Slack points to Phoji commercialization activities including making an App available on the
20
     Apple App Store and Google Play App Store, participating in marketing activities, and creating
21
     sample, proof-of-concept, social media posts. Slack’s approach is improper.
22
                     As to the communications between the parties, Slack mischaracterizes Phoji’s
23
     correspondence as “enforcement letters and enforcement emails.” Dkt. 29 at 7. In reality, the
24
     goal of Phoji’s initial correspondence on June 24, 2019 (the “June 24 Letter”), was to reach a
25
     “potential licensing agreement” with Slack. Dkt. 23 ¶ 47. In fact, throughout the written
26
     correspondence, Phoji never overtly threatened litigation. Id. ¶ 58. The excerpts selectively
27
     identified by Slack to support the notion that Phoji threatened litigation in “at least three of its
28
     written communications” are taken out of context. Dkt. 29 at 7.


     {11590862.4 }                                         3
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 6 of 15




 1                   Slack’s first example comes from a December 13, 2019, letter (the “December 13
 2   Letter”), which is the fourth letter Phoji sent after nearly six months of licensing negotiations.
 3   In it, Phoji reinforced its position that it remained “committed to directing its efforts toward
 4   seeking a reasonable business solution” and that it was “steadfast in its pursuit of a reasonable
 5   reconciliation on this matter.” Dkt. 29-2. The above demonstrates that, in the December 13
 6   Letter, Phoji was looking for a business solution rather than to threaten litigation.
 7                   The January 29, 2020 email (the “January 29 Email”) likewise came after a months-long
 8   licensing negotiation. Contrary to Slack’s representation, Phoji did not “warn[ ] that it would
 9   begin a ‘formal legal process’ if Slack did not license the patent.” Dkt. 29 at 7. The language of
10   the January 29 Email, omitted in Slack’s brief, emphasized the need to continue negotiations:
11                   I still firmly believe there is great value for both of our organizations if we resolve
                     this in a partnership and with a License Agreement. I also believe there is
12                   significant negative impact to both organizations if there is a formal legal process.
13
                     I believe we should discuss a reasonable resolution; given Phoji has been and
14                   remains flexible with regard to the one time payment number.
15   Dkt. 29-3 at 2. These are not the words of a party threatening litigation—rather, they show
16   Phoji’s commitment to achieving a business solution.
17                   The February 13, 2020 letter (the “February 13 Letter”) further underscores Phoji’s
18   commitment to negotiating a licensing agreement. Although Phoji initially was reluctant to
19   provide a claim chart, due to Slack’s repeated requests for one, Phoji relented and sent one along
20   “for the limited use of the current settlement discussions.” Dkt. 29-4. In the February 13 Letter,
21   Phoji again reiterated its desire “to come to a business resolution” and asked Slack if it was
22   “interested in a business solution.” Id. Ironically, after demanding a claim chart, Slack now
23   argues that by providing it, Phoji intended to sue. Slack’s position is belied by the facts.
24                   Slack’s characterization of Phoji’s correspondence as “enforcement letters” and
25   “enforcement emails” is not only incorrect, but its quotations used in support of the claim and its
26   characterization of the claim chart as “proof” that Phoji was threatening litigation are taken out
27   of context. Slack requested a claim chart, which Phoji eventually provided “for the limited use
28   of the current settlement discussions between Phoji and Slack.” Id. Phoji provided the claim


     {11590862.4 }                                         4
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 7 of 15




 1   chart nearly eight months after its June 24 Letter and only provided it at Slack’s request. Id.
 2                    Phoji sent letters and emails to negotiate a licensing agreement. Offers to license a
 3   patent within letters do not, by themselves, confer specific jurisdiction. Red Wing Shoe Co. v.
 4   Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1361 (Fed. Cir. 1998). Here, the communications
 5   identified by Slack contain nothing more than attempts to negotiate a license agreement.
 6                   Slack contends that “enforcement” letters alone are enough to confer specific personal
 7   jurisdiction and cites a case whose facts are easily distinguishable. In Jack Henry & Associates,
 8   Inc. v. Plano Encryption Technologies, LLC, PET, a patent assertion entity whose “sole business
 9   is to enforce its intellectual property,” sent letters to eleven different banks in the Northern
10   District of Texas overtly threatening litigation and enclosing a claim chart. 910 F.3d 1199,
11   1201–02 (Fed. Cir. 2011). The letters contained statements that Defendant “actively licenses and
12   enforces its patent rights” and touted litigation successes.                Id. at 1202.     In the next
13   correspondence, PET again discussed its “successful history of enforcing the intellectual
14   property rights of [its] clients against infringers.” Id. at 1203. In finding that the eleven
15   enforcement letters were sufficient to satisfy the first prong of the specific personal jurisdiction
16   test, the Jack Henry court considered that PET’s only business—both in and out of the district—
17   was “licensing and litigating its patents.” Id. at 1205. The court also noted that PET was
18   registered to do business in Texas and was subject to general jurisdiction. Id.
19                   Slack’s assertion that the facts here “closely parallel the facts of Jack Henry” is wrong.
20   Phoji is not a patent assertion entity and has never enforced its ‘149 patent or entered any
21   licensing agreements regarding the ‘149 patent. Dkt. 23 ¶ 15. Unlike Jack Henry, Phoji directed
22   its correspondence at one resident of the District, not 11, and only for the purpose of licensing
23   negotiations. And Phoji is neither registered to do business in California nor subject to general
24   jurisdiction.
25                   Slack next attempts to characterize the telephone calls with Phoji as actions that should
26   give rise to specific personal jurisdiction.            Dkt. 29 at 8–9. The case Slack cites for that
27   proposition is equally distinguishable. In Electronics For Imaging, Inc. v. Coyle, in addition to
28   sending letters and participating in telephone calls, the defendant made trips to the district, sent



     {11590862.4 }                                       5
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 8 of 15




 1   representatives to the district to meet with the plaintiff and engaged attorneys in the district. 340
 2   F.3d 1344, 1351 (Fed. Cir. 2003). None of those facts apply to Phoji. In arriving at its decision,
 3   the court considered the “totality of [the above] contacts” in determining that specific personal
 4   jurisdiction was proper. Id.
 5                   In Inamed Corp. v. Kuzmak, cited by Slack, the court also considered “the combination of
 6   [defendant] Dr. Kuzmak’s infringement letter and his [prior] negotiation efforts which
 7   culminated in four [prior] license agreements with Inamed” as sufficient to meet the first prong
 8   of the specific personal jurisdiction test. 249 F.3d 1356, 1362 (Fed. Cir. 2001). The court
 9   focused on the specific accusation of willful infringement in Dr. Kuzmak’s letter, indicating “the
10   treble damages and attorney fees to which he may be entitled in a successful infringement action
11   against Inamed.” Id. at 1361. None of Phoji’s communications contained an infringement
12   accusation like the one used by the defendant here. And there are no prior negotiations or
13   licenses between Phoji and Slack.
14                   Considering the totality of the contacts, it is clear Phoji has not directed any enforcement
15   activities at the District. No Phoji representative ever traveled to meet with Slack in California.
16   Phoji’s phone calls were not directed at threatening Slack with litigation. Rather, they were
17   directed at negotiating a single licensing agreement, which did not prove fruitful.
18                   Third, Slack avers Phoji entered “distribution agreements” and “Phoji has exclusively
19   distributed its mobile app . . . through Apple and Google.” Dkt. 29 at 9–10. This is untrue, as
20   shown by the Christensen Declaration. Phoji has not entered any distribution agreements or any
21   exclusive arrangements with any party—either in or out of the District. Dkt. 23 ¶¶ 15, 23.
22   Nowhere has Phoji asserted that placing the App on the Apple App Store or the Google Play App
23   Store was part of a distribution agreement. And there is nothing exclusive about Phoji’s decision
24   to place the App on those platforms.
25                   In placing the App on the Apple App Store, Phoji entered a one-sided “take it or leave it”
26   contract with Apple which concerned the licensing by Phoji of Apple’s software. Id. ¶¶ 26–29.
27   To have the App on the Apple App Store, Phoji was required to accept the agreement’s terms.
28   Regardless of the title of the agreement between Phoji and Apple and any potential agreement



     {11590862.4 }                                        6
            Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 9 of 15




 1   with Google, the notion that Apple and Google were appointed as distributors to sell the App is
 2   just plain wrong. Phoji pays no taxes in California because it has no revenue in California. See
 3   id. ¶ 18. So Slack is arguing that although there are no sales, Apple and Google are still
 4   distributors. This argument makes no sense. And Slack cites no cases in support of its novel
 5   theory that putting a mobile application on either the Apple App Store or the Google Play App
 6   Store is the same as a distribution agreement.
 7                   The closest Slack comes to finding support for this claim is a case where the Apple App
 8   Store is directly relevant to the litigation. Goes International, AB v. Dodur Ltd., involved a
 9   copyright infringement claim in which the plaintiff had a game app with over 2.5 million
10   downloads and associated ad revenue. No. 3:14-cv-05666-LB, 2015 WL 5043296, at *1 (N.D.
11   Cal. Aug. 26, 2015). The court focused on a “national-contacts” jurisdictional analysis. Id. at
12   *9. The defendants, a Swedish company, saw the Goes app, downloaded it from the Apple App
13   Store, used Apple software to make a copy, uploaded it as their own, and intentionally made
14   their infringing app available for distribution to U.S. consumers. Id. at *8. Thus, it was the
15   defendant’s own actions of uploading an infringing App onto the Apple App Store and
16   intentionally choosing to make that app available to users in the United States that conferred
17   personal jurisdiction. Id. at *8–11. The same is simply not true for Phoji. If simply placing an
18   App in the Apple App Store or the Google Play App Store could establish personal jurisdiction
19   over a U.S. defendant in a declaratory judgment action, as Slack suggests, some legal authority
20   would support that position. But Slack fails to identify any case supporting its theory.
21                   In an effort to show that somehow Phoji has engaged in enforcement activities in the
22   District, Slack next focuses on Phoji’s commercialization activities and attempts to
23   recharacterize them as efforts by Phoji to “exercise its monopoly granted by the ‘149 patent—
24   i.e., to license or enforce its patent rights.”              This, like the above arguments, is a
25   mischaracterization of the facts and law. None of Phoji’s commercialization activities, including
26   (i) the Connected Marketer Institute, which has since disbanded; (ii) the Connected Marketer
27   Summit, which resulted in no profitable connections; (iii) Mr. Christensen’s interview with
28   Michael Becker; (iv) the proof-of-concept strategy, which occurred prior to Phoji generating



     {11590862.4 }                                      7
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 10 of 15




 1   revenue; or (v) putting the App on the Apple App Store or the Google Play App Store, involved
 2   the enforcement of the ‘149 patent, a critical factor in determining whether specific personal
 3   jurisdiction is proper. Dkt. 23 ¶¶ 30–45. The above activities involved commercialization of the
 4   ‘149 patent, not the enforcement of it.
 5                   Lastly, Slack claims that Phoji has not offered a reason to presume that Mr. Christensen
 6   did not visit California for business in January 2020. Phoji has offered such a reason—Mr.
 7   Christensen’s sworn declaration. Id. ¶ 56. A cancelled business trip cannot confer jurisdiction.
 8   Slack bears the burden of establishing facts to support its claim of jurisdiction. Bald speculation
 9   by its counsel is not evidence.
10                   B.     Phoji’s Other Contacts With This District Do Not Relate To Enforcement Or
                            Defense Of The ‘149 Patent And Are Insufficient To Confer Specific Personal
11                          Jurisdiction.
12
                     Contrary to Slack’s contentions, Phoji’s contacts with this District do not relate to the
13
     enforcement or defense of the ‘149 patent. And this Court has consistently held that letters and
14
     calls alone are insufficient to confer specific personal jurisdiction. See, e.g., Petzila, Inc. v.
15
     Anser Innovation LLC, 620 F. App’x 941, 943 (Fed. Cir. 2015); Adobe Sys. Inc. v. Tejas
16
     Research, LLC, No. C-14-0868 EMC, 2014 WL 4651654, at *3 (N.D. Cal. Sept. 17, 2014);
17
     Square, Inc. v. Morales, No. C 13-01431 SBA, 2013 WL 6199281, at *5 (N.D. Cal. Nov. 27,
18
     2013). Slack argues that Federal Circuit cases overturn that precedent. However, a close reading
19
     of the cases relied on by Slack indicates that the Federal Circuit considered contacts by the
20
     declaratory-judgment defendant beyond just the letters or calls. See, e.g., Jack Henry, 910 F.3d
21
     at 1205 (highlighting that defendant had “undertaken a licensing program, with threats of
22
     litigation, directed to [eleven] Banks” and defendant’s contacts with the eleven banks relate to
23
     defendant’s “only business, that of licensing and litigating its patents”); Genetic Veterinary Scis.,
24
     Inc. v. LABOKLIN GmbH & Co. KG, 933 F.3d 1302, 1311 (Fed. Cir. 2019) (considering both
25
     defendant’s cease-and-desist letter and its previous successful sublicense agreements). The cases
26
     cited by Phoji follow Federal Circuit precedent and remain good law.
27
                     Jack Henry was discussed in detail above and is distinguishable. Suffice it to say, Phoji
28
     is an operating company, not a patent assertion entity. It is not in the business of simply


     {11590862.4 }                                       8
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 11 of 15




 1   licensing and litigating the ‘149 patent. And it didn’t send enforcement letters to 11 companies.
 2                   Genetic Veterinary Sciences is similarly distinguishable, as the court based its decision to
 3   find specific personal jurisdiction on “the cease-and-desist letter taken together with both of
 4   [defendant’s] successful efforts to commercialize by sublicensing” the patent at issue. Genetic
 5   Veterinary Scis., 933 F.3d at 1311 (emphasis added). The Genetic Veterinary Sciences court
 6   found that the defendant, similar to PET in Jack Henry, is “not merely a remote patentee . . . but
 7   instead, it is the U.S. enforcer.” Id. (emphasis in original). Phoji is not a patent enforcer. It is a
 8   small, early-stage company focused on commercializing the ‘149 patent. Dkt. 23 ¶ 39.
 9                   As the Red Wing court held, such offers to license a patent within notice letters do not, by
10   themselves, confer specific personal jurisdiction. Red Wing, 148 F.3d at 1361. The Red Wing
11   court rejected an assertion that three letters alone conferred jurisdiction. Id. at 1359. The court
12   did so despite the defendant having 34 licensees in the venue, many of whom maintained retail
13   stores there. Id. at 1360–61. The court elaborated as follows:
14                   Principles of fair play and substantial justice afford a patentee sufficient latitude
                     to inform others of its patent rights without subjecting itself to jurisdiction in a
15                   foreign forum. A patentee should not subject itself to personal jurisdiction in a
16                   forum solely by informing a party who happens to be located there of suspected
                     infringement. Grounding personal jurisdiction on such contacts alone would not
17                   comport with principles of fairness.
     Id.
18
                     Red Wing and Avocent remain good law. Red Wing continues to be cited with approval
19
     within this District subsequent to Genetic Veterinary Sciences. See ZTE (USA) Inc. v. AGIS
20
     Software Dev. LLC, No. 18-CV-06185-HSG, 2019 WL 4345961, at *6 (N.D. Cal. Sept. 12,
21
     2019). While it is true that Genetic Veterinary Services held that Red Wing and Avocent did not
22
     establish a bright-line rule that letters alone can never establish personal jurisdiction, Phoji has
23
     not asked the Court to apply a bright-line rule. Moreover, Genetic Veterinary Services did not
24
     hold that such letters always establish personal jurisdiction. Rather, it held that a court must
25
     consider all the defendant’s contacts with the forum to determine if specific personal jurisdiction
26
     is proper. Genetic Veterinary Scis., 933 F.3d at 1310–11 (“[T]he first two factors of the due
27
     process inquiry for specific personal jurisdiction . . . are met based upon [defendant’s] sending of
28
     the cease-and-desist letter together with its commercial sublicenses.”) (emphasis added). That is

     {11590862.4 }                                        9
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 12 of 15




 1   exactly what Phoji has asked the Court to do.
 2                   Slack again attempts to use Phoji’s commercialization efforts surrounding the ‘149 patent
 3   as proof that this case arises from and relates to Phoji’s “enforcement activities.” As stated in
 4   detail above, Phoji’s efforts to commercialize the ‘149 patent do not, in any way, relate to any
 5   enforcement activities. Petzila, 620 F. App’x at 943 (“A defendant patentee’s own commercial
 6   activities are irrelevant to [the specific personal jurisdiction] test because they are not materially
 7   related to patent enforcement or defense.”). “What the patentee makes, uses, offers to sell, sells,
 8   or imports is of no real relevance to the enforcement or defense of a patent, because the federal
 9   patent laws do not create any affirmative right to make use, or sell anything.” Avocent, 552 F.3d
10   at 1335 (quotations omitted). Slack does not cite any caselaw rebutting the proposition that
11   commercial activities are not enforcement activities. Rather, Slack attempts to recharacterize
12   Phoji’s placement of the App in the Apple App Store and Google Play App Store as some sort of
13   agreement wherein Phoji “hired” Apple and Google to distribute the App. But that assertion has
14   no support. Dkt. 23 ¶ 15. Moreover, Phoji does not recall entering any agreement whatsoever
15   with Google and any agreement that Phoji entered with Apple concerned licensure of Apple’s
16   software, not the ‘149 patent. Id. ¶¶ 26, 28–29. Slack’s arguments to the contrary lack support.
17                   Phoji does not have any contacts with this District that materially relate to enforcement or
18   defense of the ‘149 patent. The only contacts Phoji has are the correspondence and telephone
19   calls concerning the license negotiation. Slack has failed to prove that Phoji “purposefully
20   directed its activities at residents of the forum” or that this action “arises out of or relates to those
21   activities.” Breckenridge, 444 F.3d at 1363. Therefore, it has failed to prove the second prong
22   of the specific personal jurisdiction analysis. Slack’s assertion that specific jurisdiction can be
23   based solely on Phoji’s letters and phone calls is wrong; such a finding would not comport with
24   fair play and substantial justice. Silent Drive, Inc. v. Strong Indus., Inc., 326 F.3d 1194, 1202,
25   1206 (Fed. Cir. 2003); Red Wing, 148 F.3d at 1361.
26   IV. JURISDICTIONAL DISCOVERY IS UNWARRANTED BECAUSE SLACK HAS
     NOT PROVEN IT CAN SUPPLEMENT ITS JURISDICTIONAL ALLEGATIONS
27   THROUGH DISCOVERY.
28
                     Slack next alleges that this Court should grant jurisdictional discovery. However, Slack


     {11590862.4 }                                        10
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 13 of 15




 1   has not met its burden of demonstrating that discovery is warranted. Jurisdictional discovery is
 2   proper when a plaintiff shows it can “supplement its jurisdictional allegations through
 3   discovery.” GTE New Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1351 (D.C. Cir.
 4   2000). And jurisdictional discovery “should be granted where pertinent facts bearing on the
 5   question of jurisdiction are controverted.” Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d
 6   406, 430 (9th Cir. 1977) (quotations omitted). But as set forth in the Motion, this Reply, and the
 7   Christensen Declaration, no pertinent facts bearing on the question of jurisdiction are
 8   controverted. Slack’s assertions to the contrary are “attenuated and based on bare allegations.”
 9   Ross v. Skanska USA Civil W. Rocky Mountain Dist., Inc., No. C-13-5856 EMC, 2014 WL
10   806261, at *1 (N.D. Cal. Feb. 27, 2014).
11                   Slack further fails to demonstrate that jurisdictional discovery will reveal facts required to
12   prove that Phoji is subject to personal jurisdiction. “Such a showing is especially important
13   where, as here, the defendant enters declarations into evidence specifically denying [plaintiff’s]
14   jurisdictional allegations.” Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1023
15   (Fed. Cir. 2009); see also Terracom v. Valley Nat’l Bank, 49 F.3d 555, 562 (9th Cir. 1995)
16   (“Where a plaintiff’s claim of personal jurisdiction appears to be both attenuated and based on
17   bare allegations in the face of specific denials made by defendants, the Court need not permit
18   even limited discovery.”) (quotations omitted). Many of the assertions upon which Slack bases
19   its jurisdictional discovery requests are easily disproven by the Christensen Declaration and are
20   uncontroverted. As such, this Court need not permit such jurisdictional discovery.
21                   First, Slack’s request for discovery “reflecting any travel and correspondence into
22   California by Phoji employees and executives in the last five years” is extremely broad,
23   especially since it is made on the false allegation that Mr. Christensen traveled to California for
24   business in January 2020.2 Dkt. 29 at 14. This claim was disproven by Mr. Christensen’s own
25   sworn declaration in which he stated that although he “had planned to visit Los Angeles,
26   California for business, that trip got canceled.” Dkt. 23 ¶ 56. Slack’s speculation to the contrary
27   does not make this item controverted.                As there are no controverted facts relating to Mr.
28



     {11590862.4 }                                        11
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 14 of 15




 1   Christensen’s cancelled business trip to California in January 2020, this request for discovery
 2   should be denied.
 3                   Second, Slack requests discovery “concerning the full scope of Phoji’s efforts to license
 4   or enforce the ‘149 patent in California,” including “documents referring to the ‘149
 5   patent . . . and documents reflecting travel made to or from California related to the ‘149 patent
 6   or Phoji’s app.” Dkt. 29 at 15. This request is likewise broad and overreaching. Moreover, it
 7   does not specifically address any controverted facts that Slack asserted in its Complaint. Rather
 8   than offering evidence to contradict the Christensen Declaration, Slack mischaracterizes the
 9   actual facts in an effort to show a disputed fact where none exist. The Christensen Declaration
10   states that “Phoji has not granted any exclusive licenses to any individual or entity concerning
11   the ‘149 patent” and “Phoji does not have any license or distribution agreements nor does it have
12   any partnerships with any companies or individuals located in California.” Dkt. 23 ¶¶ 15, 23.
13   Slack again fails to identify any facts or evidence that contradict the Christensen Declaration.
14   The Christensen Declaration also states that “Phoji has not directly or explicitly targeted users or
15   brands in California” and that “none of Phoji’s marketing, development, or other business
16   activities are explicitly directed at the state of California.” Id. ¶ 15. Phoji’s use of sample, proof
17   of concept social media posts involving Jamba Juice and Seatninja—entities who never have had
18   a business relationship with Phoji—are not evidence that Phoji has targeted California.
19   Moreover, the Christensen Declaration explicitly states that Phoji has no sales representatives,
20   business licenses, or financial interests in California. Id. ¶¶ 15–17. Next, Slack incorrectly uses
21   Phoji’s and Mr. Christensen’s relationship with Michael Becker and his related entities as proof
22   that Phoji has attempted to license the ‘149 patent in the past.              None of these assertions
23   demonstrate controverted facts.             As there are no controverted facts, Slack’s request for
24   jurisdictional discovery should be denied.
25                   Lastly, Slack requests discovery concerning Phoji’s distribution and sales in California.
26   Dkt. 29 at 15. In support of this request, Slack cites nonexistent distribution agreements between
27   Phoji and Apple or Google concerning the placement of the App in the Apple App Store and the
28
     2
         Slack provides no justification for discovery in 2015-2016, prior to issuance of the ‘149 patent.

     {11590862.4 }                                      12
           Case 3:20-cv-01509-EMC Document 32 Filed 07/13/20 Page 15 of 15




 1   Google Play App Store. Id. 9. Slack contends that by making the App available on the
 2   respective platforms, “a significant share of Phoji’s mobile app distributions occur within
 3   California” and that Phoji had a “distribution network and ongoing sales” in the District. Again,
 4   these unsupported assertions are disproven by the Christensen Declaration and the Motion.
 5   Contrary to what Slack asserts, Phoji signed a form contract concerning a license to Apple’s
 6   software and Phoji does not recall entering into any agreements with Google related to the App.
 7   Dkt. 23 ¶¶ 26, 28–29. Phoji has no business relationship with either Apple or Google, let alone a
 8   distributorship relationship. Id. ¶ 29. Phoji does not have any sales representatives located in
 9   California, nor does it have any business licenses in California. Id. ¶¶ 13, 16–17. It has no
10   revenue in California. See id. ¶ 18. Furthermore, Phoji does not have any license or distribution
11   agreement or any partnership with any companies or individuals located in California, nor has it
12   done substantial business in California. Id. ¶ 15. Because all the factual allegations identified
13   by Slack relate to uncontroverted facts, its request for jurisdictional discovery should be denied.
14   V.              CONCLUSION.
15                   This Court lacks personal jurisdiction over Phoji.   Slack does not claim general
16   jurisdiction and its basis for specific jurisdiction is lacking. It is based solely on letters, emails,
17   and phone calls. Without other activity relating to enforcement of the ‘149 patent, Slack cannot
18   establish a prima facie case of jurisdiction. Slack’s claim of personal jurisdiction on these facts
19   does not comport with fair play and substantial justice. Accordingly, Phoji respectfully requests
20   that this Court deny Slack’s request for discovery, and grant Phoji’s motion to dismiss Slack’s
21   Complaint.
22   Dated: July 13, 2020.
23                                              DEWITT LLP
                                                By:  /s/ Elijah B. Van Camp
24                                                   Elijah B. Van Camp (SBN 252289)
                                                     Two East Mifflin Street, Suite 600
25                                                   Madison, WI 53703
26                                                   evc@dewittllp.com
                                                     Telephone: (608) 255-8891
27                                                   Facsimile: (608) 252-9243
28                                              Attorneys for Defendant Phoji, Inc.


     {11590862.4 }                                    13
